Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 1 of 12




       EXHIBIT 5
         Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 2 of 12



Privacy Policy
  web.archive.org/web/20200321054647/https://zoom.us/privacy


March 18, 2020

Zoom Privacy Policy

Zoom Video Communications, Inc. and its subsidiaries (collectively, “Zoom”) are committed
to protecting your privacy and ensuring you have a positive experience on our websites and
when you use our products and services (collectively, “Products”).

This policy outlines our data handling practices, and in particular how we collect, use, and
disclose Personal Data. It covers all Personal Data that you affirmatively provide during your
interactions with us, information that we automatically collect when you interact with our
Products, and information that we collect about you from third parties. The policy is
applicable worldwide, and also describes rights you may have to control our use of Personal
Data and how to exercise those rights. For information regarding how Zoom handles
Personal Data of K-12 students who use the Zoom services through “School Subscribers”
please visit: Zoom for K-12 Schools & Districts Privacy Policy.

As used in this Privacy Policy, “Personal Data” means any information that can be used to
identify or is reasonably linkable to a specific person.

This policy may be updated from time to time for reasons such as operational practices or
regulatory changes, so we recommend that you review our Privacy Policy when returning to
our website. If we propose to make any material changes, we will notify you by means of a
notice on this page prior to the change becoming effective. We encourage you to
periodically review this page for the latest information on our privacy practices.

Collection of your Personal Data

Whether you have Zoom account or not, we may collect Personal Data from or about you
when you use or otherwise interact with our Products. We may gather the following
categories of Personal Data about you:

     Information commonly used to identify you, such as your name, user name, physical
     address, email address, phone numbers, and other similar identifiers
     Information about your job, such as your title and employer
     Credit/debit card or other payment information
     Facebook profile information (when you use Facebook to log-in to our Products or to
     create an account for our Products)
     General information about your product and service preferences
                                                                                                 1/11
         Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 3 of 12

     Information about your device, network, and internet connection, such as your IP
     address(es), MAC address, other device ID (UDID), device type, operating system type
     and version, and client version
     Information about your usage of or other interaction with our Products (“Usage
     Information”)
     Other information you upload, provide, or create while using the service ("Customer
     Content"), as further detailed in the “Customer Content” section below

We collect this data to provide you with the best experience with our Products. Mostly, we
gather Personal Data directly from you, directly from your devices, or directly from someone
who communicates with you using Zoom services, such as a meeting host, participant, or
caller. Some of our collection happens on an automated basis – that is, it’s automatically
collected when you interact with our Products. In certain instances, you can choose whether
to provide Personal Data to Zoom, but note that you may be unable to access certain
options and services if they require Personal Data that you have not provided. You can
adjust certain settings to reduce the amount of Personal Data we automatically collect from
you, such as by turning off optional cookies in your browser’s setting or by using our Cookie
Preferences link at the bottom of the Zoom homepage.

We may also obtain information about you from a user who uses Zoom. For example, a user
may input your contact information when you are invited to a Zoom meeting or call.
Similarly, a Zoom meeting host may record a Zoom meeting and store the recording on our
system. If a Zoom meeting host decides to record a meeting, that person is responsible for
obtaining any necessary consent from you before recording a meeting.

We may also gather some Personal Data from third-party partners. Sometimes, other
companies who help us deliver the service (our service providers) and may collect or have
access to information on our behalf when you use our Products. We have agreements with
our service providers to ensure that they do not use any of the information that they collect
on our behalf for their own commercial purposes or for the commercial purposes of some
other company or third party. We may also receive Personal Data that third parties collect in
other contexts, which we use in order to better understand our users, advertise and market,
and enhance our services.

More about Customer Content

Customer Content is information provided by the customer to Zoom through the usage of
the service. Customer Content includes the content contained in cloud recordings, and
instant messages, files, whiteboards, and shared while using the service. Customer Content
does not refer to data generated by Zoom’s network and systems (i.e., data that Zoom
creates because the customer is using the system (e.g., meeting routing information and
other meeting metadata).

                                                                                                2/11
         Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 4 of 12

More about passive collection, including the use of cookies

Zoom, our third-party service providers, and advertising partners (e.g., Google Ads and
Google Analytics) automatically collect some information about you when you use our
Products, using methods such as cookies and tracking technologies (further described
below). Information automatically collected includes Internet protocol (IP) addresses,
browser type, Internet service provider (ISP), referrer URL, exit pages, the files viewed on
our site (e.g., HTML pages, graphics, etc.), operating system, date/time stamp, and/or
clickstream data. We use this information to offer and improve our services, trouble shoot,
and to improve our marketing efforts.

Passive collection involves using cookies or similar technologies to analyze trends,
administer the website, track users’ movements around the website, and gather information
about our user base, such as location information at the city level (which we derive from IP
addresses). Users can control the use of cookies at the individual browser level and through
the “Cookie Preferences” link on our homepage. We will also make reasonable efforts to
ensure that we do not use our Products to collect information when you visit websites
offered by companies other than Zoom. For more information regarding cookies or similar
technologies, please review our Cookie Policy.

More about our referral program

You may choose to use our referral service to tell others about our products, which will
require you to provide us with their name and email address. We rely on you to obtain the
intended recipient’s consent to be contacted. We will automatically send a one-time email
inviting them to visit the website. Unless we are authorized to communicate further, we will
only use that person’s name and email address for the purposes of sending this one-time
email and maintaining an activity log of our referral program.

More about meeting recordings

If you participate in a Recorded Meeting or you subscribe to Zoom cloud recording services,
we collect information from you in connection with and through such Recordings. This
information may include Personal Data. Meeting hosts are responsible for notifying you if
they are recording a meeting, and you will generally hear a notice or see an on-screen
notification when recording is in progress.

How we use and disclose Personal Data

We process your Personal Data (i) with your consent (where necessary), (ii) for the
performance of any contract you have with us (such as your agreement with us that allows
us to provide you with the Products), and (iii) for other legitimate interests and business
purposes including in a manner reasonably proportionate to:

                                                                                               3/11
         Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 5 of 12

     Providing, running, personalizing, improving, operating, maintaining our
     Products.

We may use all of the types of Personal Data that we collect for:

     Account configuration
     Account maintenance
     Enabling meetings and webinars between users and third-party participants
     Hosting and storing personal data from meetings and webinars on behalf and at the
     direction of the meeting host
     Fulfilling requests you make related to the service
     Protecting, investigating and deterring against fraudulent, harmful, unauthorized or
     illegal activity
     Providing reports to users based on information collected from use of our service
     Processing your orders and delivering the Products that you have ordered
     Providing support and assistance for our Products
     Providing the ability to create personal profile areas and view protected content
     Providing the ability to contact you and provide you with shipping and billing
     information
     Providing customer feedback and support
     Complying with our contractual and legal obligations, resolving disputes with users,
     enforcing our agreements

Some of this information may be shared with other meeting participants. For example, all
messages and content you share in a meeting, including Personal Data about you or others,
will be available to all other participants in that meeting (unless you elect to chat with a
subset of meeting participants). If you share a meeting link with another user who is not
already in the meeting, when that user tries to join the meeting he or she will be able to see
the list of other users in the meeting, as well as other invitees joining the meeting.

     Facilitating your use of Product features.

Your use of certain product features will result in the sharing or publication of some of your
Personal Data. For example, if you participate in a Zoom discussion forum or chat room,
you should be aware that the information you provide there will be made broadly available
to others, who have access to that discussion forum or chat room.

     Following the instructions of our users.

Much of the Personal Data we collect, we collect on behalf of our customers. (More
specifically, for purposes of GDPR and CCPA, we are the “Processor” of that Personal Data,
acting as a service provider on behalf and at the direction of our customer, and our


                                                                                                 4/11
         Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 6 of 12

customer is the “Controller” or decisionmaker.) For example, the customer may determine
when meetings can be recorded, how long they are kept, and the like.

We are typically required to follow a customer’s instructions related to Personal Data we
have collected on behalf of that customer. On a customer’s instructions, we may provide
reports containing Personal Data relating to the customer’s account.

     Keeping you up to date on the latest Product announcements, software
     updates, software upgrades, system enhancements, special offers, and other
     information. Read more

We may use identifiers, employment information, payment information, Facebook profile
information, technical information, demographic information, usage information, and user-
generated information:

     To provide customer feedback and support (zoom.us/support)
     To provide and administer opt-in contests, sweepstakes or other marketing or
     promotional activities on the Zoom.us or affiliate websites
     Providing you with information and offers from us or third parties
     To the extent you choose to participate, to conduct questionnaires and surveys in
     order to provide better products and services to our customers and end users
     To support recruitment inquiries (zoom.us/careers)
     To personalize marketing communications and website content based on your
     preferences, such as in response to your request for specific information on products
     and services that may be of interest
     To contact individuals that you refer to us and identify you as the source of the
     referral, in accordance with the “Referral” section below

You can sign-up, and therefore consent, to receive email or newsletter communications
from us. If you would like to discontinue receiving these communications, you can update
your preferences by using the “Unsubscribe” link found in such emails or by emailing
unsubscribe@zoom.us.

We send you push notifications from time to time in order to update you about any events
or promotions that we may be running. If you no longer wish to receive these types of
communications, you can turn them off at the device level. To ensure you receive proper
notifications, we will need to collect certain information about your device such as operating
system and user identification information.

     Comply with our legal obligations or the legal obligations of our customers.

This includes responding to a legally binding demand for information, such as a warrant
issued by a law enforcement entity of competent jurisdiction, or as reasonably necessary to
preserve Zoom’s legal rights.
                                                                                                 5/11
         Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 7 of 12

      A word about location data.

As discussed above, we may collect information about your broad geographic location (city-
level location) when you are using our Products or have them installed on your device. We
use this information for service-related purposes (such as optimizing your connection to our
data center), supporting compliance (such as by telling us where you’re located, which can
determine what laws or regulations apply to you), and suggesting customizations to your
experience with our Products (e.g. your language preference). We do not “track” you using
location data and we only use this information in connection with providing the best
experience with the Products to you.

      What role do service providers play?

Note that we may use third-party service providers and our affiliated entities to help us do
any of the things discussed here, and they may have access to Personal Data related to the
specific activity they are doing for us in the process. We forbid our service providers from
selling Personal Data they receive from us or on our behalf, and require them to only use
Personal Data in order to perform the services we have asked of them, unless otherwise
required by law.

Does Zoom sell Personal Data?

We do not allow marketing companies, advertisers, or anyone else to access Personal Data
in exchange for payment. Except as described above, we do not allow any third parties
access to any Personal Data we collect in the course of providing services to users. We do
not allow third parties to use any Personal Data obtained from us for their own purposes,
unless it is with your consent (e.g. when you download an app from the Marketplace). So in
our humble opinion, we don’t think most of our users would see us as selling their
information, as that practice is commonly understood.

That said, Zoom does use certain standard advertising tools which require Personal Data
(think, for example, Google Ads and Google Analytics). We use these tools to help us
improve your advertising experience (such as serving advertisements on our behalf across
the Internet, serving personalized ads on our website, and providing analytics services).
Sharing Personal Data with the third-party provider while using these tools may fall within
the extremely broad definition of the “sale” of Personal Data under certain state laws
because those companies might use Personal Data for their own business purposes, as well
as Zoom’s purposes. For example, Google may use this data to improve its advertising
services for all companies who use their services. (It is important to note advertising
programs have historically operated in this manner. It is only with the recent developments
in data privacy laws that such activities fall within the definition of a “sale”). If you opt out of
“sale” of your info, your Personal Data that may have been used for these activities will no
longer be shared with third parties.
                                                                                                       6/11
        Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 8 of 12

Data Subject Rights

We do our best to give you reasonable controls over the Personal Data we process about
you as set forth below. Depending on where you reside, you may be entitled to certain legal
rights with respect to your Personal Data.

Here are the types of requests you may make related to Personal Data about you, subject to
applicable laws, rules, or regulations:

     Access:You can request more information about the Personal Data we hold about
     you. You can also request a copy of the Personal Data. If you are a California resident,
     you can request information about both the categories and specific pieces of data we
     have collected about you in the previous twelve months, the reason we collected it,
     the category of entities with whom we have shared your data and the reason for any
     disclosure.
     Rectification:If you believe that any Personal Data we are holding about you is
     incorrect or incomplete, you can request that we correct or supplement such data.
     You can also correct some of this information directly by logging into your service
     account. Please contact us as soon as possible upon noticing any such inaccuracy or
     incompleteness.
     Objection:You can contact us to let us know that you object to the collection or use of
     your Personal Data for certain purposes.
     Opt Out of “Sales”: You can ask us to opt you out of certain advertising practices
     related to your Personal Data by clicking on the “Do Not ‘Sell’ My Personal
     Information” link. You can also use an authorized agent to submit a request to opt-out
     on your behalf if you provide the agent written permission to do so. We may require
     the agent to submit proof that you have authorized them to submit an opt-out
     request.

Zoom does not exchange your Personal Data with third parties for payment, even if you do
not opt-out of the “sale” of information. If you opt-out, we will adjust your preferences
accordingly.

     Erasure:You can request that we erase some or all of your Personal Data from our
     systems.
     Restriction of Processing:You can ask us to restrict further processing of your
     Personal Data.
     Portability:You can ask for a copy of your Personal Data in a machine-readable
     format. You can also request that we transmit the data to another entity where
     technically feasible.
     Withdrawal of Consent:If we are processing your Personal Data based on your
     consent (as indicated at the time of collection of such data), you may have the right to
     withdraw your consent at any time.
                                                                                                7/11
         Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 9 of 12

      Right to File Complaint:You have the right to lodge a complaint about Zoom’s
      practices with respect to your Personal Data with the supervisory authority of your
      country or EU Member State.

Under certain circumstances we will not be able to fulfill your request, such as if it interferes
with our regulatory obligations, affects legal matters including a Zoom user’s rights to data
contained in their account, we cannot verify your identity, or it involves disproportionate
cost or effort. But in any event, we will respond to your request within a reasonable
timeframe and provide you an explanation.

In order to make such a request of us, please contact our Privacy Team at
privacy@zoom.us or by writing to the following address:

Zoom Video Communications, Inc.

Attention: Data Privacy Officer

55 Almaden Blvd, Suite 600

San Jose, CA 95113

If you have a password protected Zoom account, we will use your account information to
verify your identity. If not, we will ask you to provide additional information needed to verify
your identity. The type and amount of information we request will depend on the nature of
your request, the sensitivity of the relevant information, and the risk of harm from
unauthorized disclosure or deletion. If you are a California resident and would like to
designate an authorized agent to exercise any of your rights, please contact
privacy@zoom.us.

      Residents of the European Union (“EU”), United Kingdom, Lichtenstein, Norway,
      Iceland or Switzerland.

If you reside in the European Union (“EU”), United Kingdom, Lichtenstein, Norway, Iceland or
Switzerland, you may have legal rights with respect to your Personal Data, including those
set forth under the EU’s General Data Protection Regulation (“GDPR”).

      Residents of the state of California.

If you reside in California, you may have legal rights with respect to your Personal Data,
including those set forth under the California Consumer Privacy Act (“CCPA”). Zoom is
prohibited from discriminating against California consumers that choose to exercise their
privacy-related rights under the CCPA.

Data Retention

                                                                                                    8/11
        Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 10 of 12

How long we retain your Personal Data depends on the type of data and the purpose for
which we process the data. We will retain your Personal Information for the period
necessary to fulfill the purposes outlined in this Privacy Notice unless a longer retention
period is required by law.

Security of your Personal Data

Zoom is committed to protecting the Personal Data you share with us. We utilize a
combination of industry-standard security technologies, procedures, and organizational
measures to help protect your Personal Data from unauthorized access, use, or disclosure.
When we transfer credit card information over the Internet, we protect it using Transport
Layer Security (TLS) encryption technology.

We recommend you take every precaution in protecting your Personal Data when you are
on the Internet. For example, change your passwords often, use a combination of upper
and lower-case letters, numbers, and symbols when creating passwords, and make sure
you use a secure browser. If you have any questions about the security of your Personal
Data, you can contact us at privacy@zoom.us.

Linked Websites and Third-Party services

Our websites and services may provide links to other third-party websites and services
which are outside our control and not covered by this policy. We encourage you to review
the privacy policies posted on these (and all) sites you visit or services you use.

Transfer and Storage of Personal Data

Our Products are generally hosted and operated in the United States (“U.S.”) through Zoom
and its service providers, though data may be collected from wherever our users are
located. We may transfer your Personal Data to the U.S., to any Zoom affiliate worldwide, or
to third parties acting on our behalf for the purposes of processing or storage. Where local
law requires, we may store data locally in order to comply with global regulations. By using
any of our Products or providing any Personal Data for any of the purposes stated above,
you consent to the transfer and storage of your Personal Data, whether provided by you or
obtained through a third party, to the U.S. as set forth herein, including the hosting of such
Personal Data on U.S. servers.

EU-U.S. Privacy Shield and Swiss-U.S. Privacy Shield

Zoom Video Communication, Inc. participates in and has certified its compliance with the
EU-U.S. Privacy Shield Framework and the Swiss-U.S. Privacy Shield. Zoom is committed to
subjecting all Personal Data received from EU member countries, Switzerland, and the
United Kingdom, in reliance on the Privacy Shield Frameworks, to the Framework's

                                                                                                 9/11
        Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 11 of 12

applicable Principles. To learn more about the Privacy Shield Frameworks, and to view our
certification, visit the U.S. Department of Commerce's Privacy Shield List,
https://www.privacyshield.gov/list.

Zoom is responsible for the processing of Personal Data it receives under the Privacy Shield
Framework, and subsequently transfers to a third party acting as an agent on its behalf.
Zoom complies with the Privacy Shield Principles for all onward transfers of Personal Data
from the EU, Switzerland, and the United Kingdom including the onward transfer liability
provisions.

With respect to Personal Data received or transferred pursuant to the Privacy Shield
Frameworks, Zoom is subject to the regulatory enforcement powers of the U.S. Federal
Trade Commission. In certain situations, Zoom may be required to disclose Personal Data in
response to valid and lawful requests by public authorities or pursuant to requests from law
enforcement.

If you have an unresolved privacy or data use concern that we have not addressed
satisfactorily, please contact our U.S.-based third party dispute resolution provider (free of
charge) at https://feedback-form.truste.com/watchdog/request.

Under certain conditions, more fully described on the Privacy Shield website
https://www.privacyshield.gov/article?id=How-to-Submit-a-Complaint, you can invoke
binding arbitration when other dispute resolution procedures have been exhausted.

Standard Contractual Clauses

In certain cases, Zoom will transfer Personal Data from the EU in accordance with the
European Commission-approved Standard Contractual Clauses, a copy of which can be
obtained at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=celex%3A32010D0087.

Contact Us

If you have any privacy-related questions or comments related to this privacy policy, please
send an email to privacy@zoom.us. You can also contact us by writing to this address:

Zoom Video Communications, Inc.

Attention: Data Privacy Officer

55 Almaden Blvd, Suite 600

San Jose, CA 95113

If you reside in the EU, United Kingdom, Lichtenstein, Norway or Iceland, you can also
contact our Data Protection Officer.
                                                                                                 10/11
Case 5:20-cv-02155-LHK Document 121-6 Filed 09/14/20 Page 12 of 12




                                                                     11/11
